BUFFINGTON, Circuit Judge.
These cases involve the classification for duty of importation of grasses, leaves, wreaths, etc. Their various kinds and characteristics are stated at length in the opinion of the court below, reported at 171 Fed. 286, and- need not be here repeated. Both the importer and the government appealed.
The conclusions reached in that opinion commend themselves to us, with the exception of the grasses, which the court below classified under paragraph 449, tariff act of 1897. As to them this court is of opinion that they are more appropriately classified under that clause of paragraph 425 which provides for—
“artificial or ornamental feathers, fruits, grains, leaves, flowers, and stems or parts thereof, of whatever materials composed, not specially provided for in this act» fifty per centum ad valorem.”
*961The decree of the court, therefore, so far as the appeal of the importer at No. 18 is concerned, is affirmed; and, so far as the appeal of the government at No. IT is concerned, the decree is reversed, with directions to enter the grasses in question under paragraph 423.